[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re Application of Callam, Slip Opinion No. 2017-Ohio-4361.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2017-OHIO-4361
                          IN RE APPLICATION OF CALLAM.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
          may be cited as In re Application of Callam, Slip Opinion No.
                                    2017-Ohio-4361.]
Attorneys—Character and fitness—Lack of candor during admissions process—
        License revoked and reapplication in two years permitted.
     (No. 2016-1240—Submitted February 7, 2017—Decided June 21, 2017.)
   ON REPORT by the Board of Commissioners on Character and Fitness of the
                                Supreme Court, No. 636.
                              _______________________
        Per Curiam.
        {¶ 1} Michael Alexander Callam, of Macedonia, Ohio, Attorney
Registration No. 0092109, was admitted to the practice of law in Ohio on
November 17, 2014, after passing the Ohio bar examination administered in July
of that year.
                             SUPREME COURT OF OHIO




       {¶ 2} On April 17, 2015, the Office of Bar Admissions received a letter
from the Geauga County Prosecuting Attorney relating that beginning in September
2013, Callam had been investigated by the Ohio Department of Insurance, had been
untruthful during that investigation in interviews conducted in January and
September 2014, and had surrendered his Ohio insurance license for cause in
October 2014. The Office of Bar Admissions received another letter about Callam
after he was indicted on two counts of complicity relating to charges filed against
his father for securing writings by deception and selling insurance without a license.
Based on those communications, the Board of Commissioners on Character and
Fitness exercised its sua sponte authority to commence an investigation pursuant to
Gov.Bar R. I(10)(B)(6) (directing the board to investigate allegations about false
statements in applications brought to its attention after an applicant has been
admitted to the bar).
       {¶ 3} A panel of the board conducted a hearing and recommended that we
revoke Callam’s license to practice law and permit him to reapply for admission to
the bar in two years.      The board adopted the panel’s findings of fact and
recommendation that we revoke Callam’s license but recommended that he not be
permitted to reapply for admission to the bar. Callam objects, arguing that his
conduct does not warrant permanent disbarment. On review, we adopt the board’s
findings of fact and recommendation to revoke Callam’s license to practice law,
but we will permit him to reapply for admission to the Ohio bar in two years.
                                        Facts
       {¶ 4} Callam obtained his Ohio insurance license in June 2009. Thereafter,
his father, William, began meeting with prospective insurance clients at a restaurant
Callam owned. Although William surrendered his Ohio insurance license in 2007,
he continued to sell insurance products. He sometimes completed the applications
and had Callam sign them as the insurance agent. But Callam, believing that his




                                          2
                                January Term, 2017




father was a licensed insurance agent, also authorized William to sign applications
on his behalf.
       {¶ 5} In 2013, a customer filed a complaint with a life-insurance company
alleging that William had misrepresented the attributes of an insurance policy, that
William was not licensed to sell insurance, and that she had never discussed
insurance products with Callam. William drafted a response to the insurer’s
inquiry, falsely stating that Callam had been the agent who personally dealt with
the client. Callam signed the response and adopted it as his own. The insurer took
no further action on the client’s claim.
       {¶ 6} After receiving a complaint from the client, the Ohio Department of
Insurance commenced its own investigation into the matter. During a January 24,
2014 interview, Callam told investigators that he had dealt with the client on
numerous occasions, that he had explained the product to her many times, and that
he—not his father— had been the primary contact with his clients on all insurance
issues. At the end of the interview, the investigators asked Callam to provide a list
of all the clients to whom he had sold insurance. He obtained a list from his father
and provided it to investigators without independently verifying its accuracy.
       {¶ 7} Two months after his interview with the Department of Insurance
investigators, Callam applied to take the July 2014 bar exam, but he failed to
disclose his interactions with the agency on his application. He took the bar exam
in July 2014.
       {¶ 8} During a second Department of Insurance interview in September
2014, investigators informed Callam that they knew that he had not told the truth
at his first interview. Nonetheless, Callam declined to correct his prior statements
and, when pressed by the investigators, steadfastly maintained that he had not
signed any insurance applications without having personally met the prospective
client. Before the interview concluded, Callam asked the investigators what they
wanted from him. They responded that they wanted him to surrender his insurance




                                           3
                             SUPREME COURT OF OHIO




license for cause because he was aiding and abetting his father’s selling insurance
without a license to clients whom Callam had never met. Expressing concern about
his legal career, Callam requested some time to think about the investigators’
request.
       {¶ 9} On October 1, 2014, Callam submitted a request to surrender his
insurance license for cause, indicating that he was under investigation for violating
R.C. 3905.14(B)(9) (using fraudulent, coercive, or dishonest practices or
demonstrating incompetence, untrustworthiness, or financial irresponsibility in the
conduct of business in this state or elsewhere), 3905.14(B)(13) (knowingly
accepting insurance business from an individual who is not licensed), and
3905.14(B)(39) (knowingly aiding and abetting another person in the violation of
any insurance law of this state).
       {¶ 10} Callam now admits that although he was under a continuing
obligation to update his registration and bar-exam applications, he failed to notify
the Office of Bar Admissions of (1) the Department of Insurance investigation, (2)
the surrender of his insurance license for cause, (3) a civil lawsuit filed against him
and William on October 9, 2014, by the insurance client whose complaint triggered
the Department of Insurance investigation, or (4) a civil lawsuit filed against him
and other parties on July 8, 2014.
       {¶ 11} In his testimony before the panel, Callam also admitted that he had
provided untruthful answers throughout both of his interviews with the Department
of Insurance investigators. He stated that he first learned of William’s felony
conviction and corresponding surrender of his insurance license during the
insurance company’s investigation. He acknowledged that he signed the false
response crafted by his father and submitted it to the insurance company. And
although he initially stated that he lied in an attempt to protect William from the
consequences of William’s criminal misconduct, he ultimately admitted that he was
also trying to protect himself and his anticipated admission to the bar. He further




                                          4
                                   January Term, 2017




testified that he has learned from his mistakes and that going forward, he would
always choose to tell the truth.
       {¶ 12} Callam ultimately pleaded guilty to a single count of complicity to
sell insurance without a license, a first-degree misdemeanor, see R.C.
2923.03(A)(2) and 3905.02, and a felony charge against him was dismissed. He
received a suspended 30-day jail sentence, was fined $750 plus costs, and was
placed on monitored time for one year. He testified that he had been dismissed
from the lawsuit filed against him in July 2014 but that a judgment for $72,275 had
been entered against two business entities owned wholly or partly by him in that
case and that the lawsuit filed against him and William by his former insurance
client remained pending.
                        Recommendation and Objections
       {¶ 13} The panel found that Callam failed to disclose critical information
on his registration and bar-exam applications and failed to discharge his continuing
duty to update the information contained in his applications until he was admitted
to the practice of law, see Gov.Bar R. I(2)(F) and I(3)(F). The panel determined
that his conduct was egregious and adversely affected his ability to satisfy the
essential eligibility requirements for the practice of law, including his ability to
exercise good judgment in conducting his professional business; to conduct himself
with a high degree of honesty, integrity, and trustworthiness in all professional
relationships and with respect to all legal obligations; and to use honesty and good
judgment in financial dealings on behalf of himself, clients, and others. See
Supreme Court of Ohio, Definitions of Essential Eligibility Requirements for the
Practice of Law, Requirement Nos. 3, 4, and 8, http://www.supremecourt.ohio.gov/
AttySvcs/admissions/pdf/ESSENTIAL_ELIGIBILITY_REQUIREMENTS.pdf
(accessed Apr. 25, 2017).
       {¶ 14} Callam’s employer and his girlfriend, both of whom are attorneys,
testified that they hold him in high regard and believe that they can trust him. But




                                           5
                              SUPREME COURT OF OHIO




the panel noted that a person’s judgment is often clouded by that person’s personal
relationships—just as Callam’s judgment was clouded by his relationship with his
father.
          {¶ 15} Ultimately, the panel was not convinced that Callam had remediated
his past misconduct, and concluded that he “is open and truthful when he must be
so, or when it benefits him.” Moreover, the panel noted that timely disclosure of
the incidents at issue would have triggered a sua sponte investigation by the board
before Callam was admitted to the bar and therefore would have prevented him
from arguing that he should be permitted to retain his license to practice law on the
ground that he has done nothing since his admission to place his clients at risk.
          {¶ 16} Based on the foregoing, the panel recommended that Callam’s
license to practice law be revoked but that he be permitted to reapply in two years
by filing a new registration application, submitting to a complete background check
by the National Conference of Bar Examiners, and submitting to a full character
and fitness review.
          {¶ 17} The board adopted the panel’s findings of fact and recommendation
that Callam’s license be revoked but further recommends that he be prohibited from
reapplying for admission to the Ohio bar.          Callam objects to the board’s
recommendation and argues that his conduct does not warrant the board’s
recommended sanction, which is the functional equivalent of permanent
disbarment.
          {¶ 18} Having reviewed the board’s report and the record, we agree that
Callam failed to demonstrate that he possesses the requisite character, fitness, and
moral qualifications under Gov.Bar R. I(11) to be admitted to the bar. Callam’s
failure to provide complete and accurate information in his applications to this court
casts significant doubt on his honesty, his good judgment, and his ability to conduct
himself in a manner that engenders respect for the law and the profession.




                                          6
                                January Term, 2017




       {¶ 19} We have disapproved bar-exam applications in which the applicants
failed to disclose materially adverse information regarding past conduct in their
registration and bar-exam applications. See, e.g., In re Application of Coll, __ Ohio
St.3d __, 2017-Ohio-4023, __N.E.3d __; In re Application of Steinhelfer, 142 Ohio
St.3d 120, 2015-Ohio-978, 28 N.E.3d 107; In re Application of Worthy, 136 Ohio
St.3d 142, 2013-Ohio-3018, 991 N.E.2d 1131. And in the rare instance in which
applicants’ false statements and omissions came to light after they had passed the
bar exam and been admitted to the Ohio bar, we revoked their licenses to practice
law but permitted them to reapply for admission at a later time. For example, in In
re Dabney, 107 Ohio St. 3d 40, 2005-Ohio-5834, 836 N.E.2d 573, the applicant’s
failure to disclose her past criminal convictions came to light after her admission
to the Ohio bar and during a character and fitness investigation relating to her
application for admission to the Nevada bar. While we were troubled by her past
criminal conduct, including her use of false identification and multiple aliases
during her arrests, we noted that her dishonesty did not extend beyond her answers
to the application questions about her criminal history. Id. at ¶ 13. Therefore, we
revoked her license but permitted her to reapply the following year by filing a
supplemental character questionnaire and successfully completing a full character
and fitness investigation. Id. at ¶ 15; see also In re Application of Sandler, 63 Ohio
St.3d 372, 588 N.E.2d 779 (1992) (revoking license of an attorney based on his
failure to timely disclose his criminal history during the admissions process and his
false testimony under oath but allowing him to reapply for admission to the Ohio
bar and to sit for the bar exam a second time).
       {¶ 20} Here, like the misconduct at issue in Dabney, Callam’s misconduct
is limited to his underlying unprofessional and criminal conduct and his failure to
disclose that information in a forthright and complete manner in his applications to
this court. Although his lack of candor about these very serious matters is troubling,
it appears that he has cooperated in the ensuing character and fitness investigation




                                          7
                             SUPREME COURT OF OHIO




and has shown some remorse for his poor judgment. With time, he may be able to
establish that he possesses the necessary qualifications for readmission to the
practice of law in Ohio. Therefore, we sustain Callam’s objection and will permit
him to reapply for admission to the Ohio bar.
       {¶ 21} Accordingly, we revoke Callam’s license to practice law in Ohio
effective immediately. He may, however, reapply for admission after June 21,
2019, by filing a new registration application, submitting to a background check by
the National Conference of Bar Examiners and to a full character and fitness
review, and successfully demonstrating that he possesses the requisite character,
fitness, and moral qualifications to practice law in Ohio.
                                                              Judgment accordingly.
       KENNEDY, FRENCH, O’NEILL, FISCHER, and DEWINE, JJ., concur.
       O’DONNELL, J., concurs in part and dissents in part, with an opinion joined
by O’CONNOR, C.J.
                                  _________________
       O’DONNELL, J., concurring in part and dissenting in part.
       {¶ 22} I concur in the court’s decision to revoke Michael Alexander
Callam’s license to practice law in Ohio effectively immediately, but contrary to
the majority, I would permanently preclude Callam from reapplying for admission
to the practice of law in Ohio.
       {¶ 23} In In re Application of Swendiman, 146 Ohio St. 3d 444, 2016-Ohio-
2813, 57 N.E.3d 1155, ¶ 13, this court stated:


               An applicant to the Ohio bar must prove by clear and
       convincing evidence that he or she “possesses the requisite
       character, fitness, and moral qualifications for admission to the
       practice of law.” Gov.Bar R. I(11)(D)(1). The applicant’s record
       must justify “the trust of clients, adversaries, courts, and others with




                                          8
                                January Term, 2017




       respect to the professional duties owed to them.” Gov.Bar R.
       I(11)(D)(3). “A record manifesting a significant deficiency in the
       honesty, trustworthiness, diligence, or reliability of an applicant
       may constitute a basis for disapproval of the applicant.” Id.


       {¶ 24} “ ‘Evidence of false statements, including material omissions, and
lack of candor in the admissions process reflect poorly on an applicant’s present
character, fitness, and moral qualifications.’ ” In re Application of Bagne, 102 Ohio
St.3d 182, 2004-Ohio-2070, 808 N.E.2d 372, ¶ 23, quoting In re Application of
Panepinto, 84 Ohio St. 3d 397, 399, 704 N.E.2d 564 (1999). And this court has
recognized that “[a]n applicant whose honesty and integrity are intrinsically suspect
cannot be admitted to the Ohio bar” and has permanently denied an applicant
admission to the practice of law in Ohio on that basis. In re Application of Aboyade,
103 Ohio St. 3d 318, 2004-Ohio-4773, 815 N.E.2d 383, ¶ 16.
       {¶ 25} Here, Callam obtained his law license by deceit. A panel of the
Board of Commissioners on Character and Fitness concluded he failed to disclose
“critical information” on his registration and bar exam applications and failed to
discharge his continuing duty to update the information in his applications until he
was admitted to the practice of law even after being reminded of that duty during
an interview with members of the Akron Bar Association. Specifically, he failed
to disclose the Department of Insurance investigation involving him, the surrender
of his insurance license for cause, a civil lawsuit filed by the insurance client whose
complaint triggered the Department of Insurance investigation, and a civil lawsuit
filed against him and several of his business entities in connection with the sale of
his restaurant. And as the majority recognizes, after hearing the evidence, the panel
“was not convinced that Callam had remediated his past misconduct, and concluded
that he ‘is open and truthful when he must be so, or when it benefits him.’ ”
Majority opinion at ¶ 15, quoting the panel’s report.




                                          9
                            SUPREME COURT OF OHIO




       {¶ 26} In my view, these facts demonstrate that Callam does not possess the
character, fitness, and moral qualifications necessary for admission to the practice
of law and that his honesty and integrity are intrinsically suspect. Accordingly, I
would adopt the board’s recommendation and revoke Callam’s license to practice
law and permanently preclude him from reapplying for admission to the practice of
law in Ohio.
       O’CONNOR, C.J., concurs in the foregoing opinion.
                               _________________
       Mary L. Cibella, for applicant.
       Susan M. Fitch, for the Akron Bar Association.
       Vorys, Sater, Seymour and Pease, L.L.P., and Damien C. Kitte, for the
Board of Commissioners on Character and Fitness.
       The Gertsburg Law Firm Co., L.P.A., and Alexander E. Gertsburg, for
amicus curiae, the Gertsburg Law Firm Co., L.P.A, in support of applicant.
                               _________________




                                         10